       Case 1:20-cr-00210-CKK Document 17-1 Filed 06/14/21 Page 1 of 1




             UNITED STATES DISTRICT COURT FOR THE
                     DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                  )
                                           )
                                           )
      v.                                   )
                                           )       No. 1:20-cr-00210-CKK
ELLIOTT BROIDY,                            )
                                           )
            Defendant.                     )


                           [PROPOSED] ORDER

     It is hereby ORDERED that Elliott Broidy’s Consent Motion For Approval

Of International Travel, dated June 14, 2021, is GRANTED.



Dated: ________                    ____________________________
                                   Hon. Colleen Kollar-Kotelly
                                   United States District Judge
